DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nori et al., US 6061690 hereinafter Nori, in view of Petculescu et al. US 9,916,357, hereinafter Petculescu.

As per claim 1, A method comprising: receiving, by a server, an expanding memory access request for nested data stored in a memory system (Nori discloses) having multiple relational tables; 
(Nori, co. 7, lines 50-56: “Thus, when a base table 10 has multiple unique nested table identifiers 16a, 164c, each such identifier maps to a different portion 28a, 28b of the storage table 20. In this way, a single storage table 20 stores more than one logical nested table that is referenced in the base table 10.”)

(Nori discloses) wherein the memory access commands, when provided to the memory system, prompt the memory system to retrieve the nested data from the relational tables for the server.  
(Nori, col. 3 lines 11-15, “In this context, "collection attribute" refers to a non-scalar attribute comprising a related set of scalar attributes, arranged in one or two dimensions. For example, collection attributes include nested database tables and varying length arrays”)

With respect to claim 1, Nori does not explicitly discloses a method of parsing to identify links between the relational tables

parsing, by the server, the expanding memory access request to identify links between the relational tables that store the nested data; and generating, by the server, memory access commands based, at least in part, on the identified links between the relational tables that store the nested data, 

However, Petculescu discloses a method of identifying relationships defined by links between tables and semantic expression (e.g., “parsing”) associated with a particular row of parent table 
(Petculescu, Col. 10 lines 60 – Col. 11 line 2: “.. computing system to perform a method for linking a child table to a parent table in a database system using a foreign key in the child table, the act of identifying a semantic expression associated with a particular row of a parent table; for each of a plurality of rows of a child table, an act of performing the following: an act of evaluating the semantic expression against a foreign key of the corresponding row of the child table”)
Applicant may refer to the meaning of “parsing” as disclosed at https://en.wikipedia.org/wiki/Parsing: “… Parsing, syntax analysis, or syntactic analysis is the process of analyzing a string of symbols, either in natural language, computer languages or data structures, conforming to the rules of a formal grammar.”
Petculescu, Col. 1 lines 9-15: “In relational database systems, there are multiple interrelated tables, where the relationships are defined by links between tables.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Petculescu into the system of Nori for the advantageous purpose of identifying semantic relationship among the elements of the nesting object to improve subqueries because they structure the query to isolate each part of the statement, perform the same operation that would ordinarily require complex joins and unions and are easier to read. 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Petculescu into the system of Nori because, they are analogous art as being directed to the same field of endeavor, the method of implementing enhanced relational database system in a distributed computing environment. (See Nori, FIG. 1, Petculescu, col.1 lines 9-15)

As per claim 2, The method of claim 1, further comprising: generating, by the server, a response message that includes the nested data in a format specified in the (Nori does not explicitly discloses) expanding memory access request; and transmitting, by the server, the response message to a client device that issued the expanding memory access request to the server.  
However, Petculescu discloses client-server based distributed computing environment for configuring database system 
(Petculescu col.4 lines 51-61: “computer system configurations, including, personal computers, desktop computers, laptop computers, message processors, har1d-held devices, multi-processor systems, microprocessor-based or programmerable consumer electronics, network PCs, minicomputers, mainframe computers, mobile telephones, PDAs, pagers, routers, switches, and the like. The invention may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Petculescu into the system of Nori for the advantageous purpose of employing distributed computing environment by establishing client-server network system.

As per claim 3, The method of claim 1, wherein each of the relational tables is configured in a row-column format, indexable with identifiers, and wherein parsing the expanding memory access request further comprises (Nori does not explicitly discloses) identifying a request identifier configured to index one of the relational tables.  
However Petculescu discloses formulating a trie structure in an association index using at least primary keys (e.g., “identifier configured to index one of the relational tables”).
(Petculescu, Col. 13, lines 7-14: “19. The computing system of claim 16, wherein based on the creation of an association between the foreign key and the row of the parent table, the computing system is configured to formulate a trie structure in an association index using at least primary keys of the first and second row, a plurality of terminating nodes of the trie structure each corresponding to a plurality of expressions including at least the first expression and the second expression.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Petculescu into the system of Nori for the advantageous purpose of associating index to formulate a trie structure to address the elements of the nesting object to improve subquery execution.

As per claim 4, The method of claim 3, wherein at least one of the memory access commands utilizes the request (Nori does not explicitly discloses) identifier to access one of the relational tables to retrieve at least one linked identifier configured to index another one of the relational tables.  

However, Petculescu discloses a method of uniquely identifying a row of another table using primary key.
(Petculescu [0002] “Often tables are linked such that a field in one table (called the "referencing table" or the "child table") uniquely identifies a row (e.g., a primary key) of another table (called the "referenced table" or the "parent table"). Thus, the foreign key is used to establish and enforce a link between the child and parent tables.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Petculescu into the system of Nori for the advantageous purpose of associating primary keys to address the elements of the nesting object to improve subquery execution.

As per claim 5, The method of claim 3, wherein parsing the expanding memory access request further comprises (Nori does not explicitly discloses) determining which of the relational tables stores at least one identifier for at least another one of the relational tables, which defines the links between the relational tables storing the nested data.  

However, Petculescu discloses linking a child table to a parent table in a database system using a foreign key field in the child table
(Petculescu [0012] FIG. 3 illustrates a flowchart of a method for linking a child table to a parent table in a database system using a foreign key field in the child table;)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Petculescu into the system of Nori for the advantageous purpose of associating parent and child relationship to address the elements of the nesting object to improve subquery execution.

Claim 6, 7, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nori, in view of Petculescu and further in view of Merritt, US 2012/0084306 hereinafter Merritt.

As per claim 6, The method of claim 1, wherein the expanding memory access request identifies the relational tables storing the (Nori does not explicitly discloses) nested data and has a syntax that indicates the links between the relational tables storing the nested data.  

However, Merritt discloses an object within a relational data store may include nested object where select query statement (syntax) may be used to access data element of the tables within a relational data store. 
(Merritt [0022] Storage of an object within a relational data store is further complicated if that object (the nesting object) includes a nested object because the values of the elements of the nesting object are distributed across multiple tables within the relation data store and the values of the elements of the nested object are similarly distributed across multiple tables)
(Merritt [0094] “FIG. 11 illustrates an SQL/ XML select statement, according to an embodiment. Syntactically, SQL/XML select statement 1100 uses the syntax of the XML extensions to SQL. Functionally, SQL/XML select statement 1100 defines the tags (or data element identifiers) of an XML document and describes which data elements of the tables within a relational data store should be associated with those tags within the XML document”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Merritt into the combined system of Nori for the advantageous purpose of providing relational data store for the elements of the nesting object to improve subqueries because they structure the query to isolate each part of the statement, perform the same operation that would ordinarily require complex joins and unions and are easier to read. 

As per claim 7, The method of claim 1, wherein the memory system implements a relational database to (Nori does not explicitly discloses) store the nested data in the relational tables based on a relational model. 

However, Merritt discloses configuring relational data store for the elements of the nesting object. 
(Merritt [0023] Thus, a software module in communication with the relational data store can issue a request to the relational data store for the elements of the nesting object and the elements of the nested object following a join of the table for the nesting object and a the table for the nested object. The relational data store sends the requested rows and columns to the software module in response to the access request. This strategy can be referred to as join fetching.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Merritt into the combined system of Nori for the advantageous purpose of providing relational data store for the elements of the nesting object to improve subqueries because they structure the query to isolate each part of the statement, perform the same operation that would ordinarily require complex joins and unions and are easier to read. 
 
As per claim 8, A system comprising: a memory device configured to store machine-readable instructions; and a computing system including one or more processing devices, in response to executing the machine-readable instructions, configured to receive an expanding memory access request for nested data stored in a memory system having multiple relational tables;   parse the expanding memory access request to identify links between the relational tables that store the nested data; and generate memory access commands based, at least in part, on the identified links between the relational tables that store the nested data, wherein the memory access commands, when provided to the memory system, prompt the memory system to retrieve the nested data from the relational tables.  

Claim 8 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 9, The system of claim 8, wherein the one or more processing devices, in response to executing the machine-readable instructions, are further configured to: generate a response message that includes the nested data in a format specified in the expanding memory access request; and transmit the response message to a client device that issued the expanding memory access request.  

Claim 9 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 10, The system of claim 8, wherein each of the relational tables is configured in a row-column format, indexable with identifiers, wherein the one or more processing devices, in response to executing the machine-readable instructions, are further configured to identify a request identifier configured to index one of the relational tables. 

 Claim 10 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 11. The system of claim 10, wherein at least one of the memory access commands utilizes the request identifier to access one of the relational tables to retrieve at least one linked identifier configured to index another one of the relational tables. 

 Claim 11 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 12. The system of claim 10, wherein the one or more processing devices, in response to executing the machine-readable instructions, are further configured to determine which of the relational tables stores at least one identifier for at least another one of the relational tables, which defines the links between the relational tables storing the nested data.

 Claim 12 is analogous to claim 5 and is rejected under the same rationale as indicated above.
  
As per claim 13, The system of claim 8, wherein the expanding memory access request identifies the relational tables storing the nested data and has a syntax that indicates the links between the relational tables storing the nested data. 

 Claim 13 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 14. An apparatus comprising at least one computer-readable memory device storing instructions configured to cause one or more processing devices to perform operations comprising: receiving an expanding memory access request for nested data stored in a memory system having multiple relational tables; parsing the expanding memory access request to identify links between the relational tables that store the nested data; and generating memory access commands based, at least in part, on the identified links between the relational tables that store the nested data, wherein the memory access commands, when provided to the memory system, prompt the memory system to retrieve the nested data from the relational tables.  

 Claim 14 is analogous to claim 1 and is rejected under the same rationale as indicated above.


As per claim 15. The apparatus of claim 14, wherein the instructions are configured to cause the one or more processing devices to perform operations further comprising:   generating a response message that includes the nested data in a format specified in the expanding memory access request; and transmitting the response message to a client device that issued the expanding memory access request.  

As per claim 16. The apparatus of claim 14, wherein each of the relational tables is configured in a row-column format, indexable with identifiers, and wherein the instructions are configured to cause the one or more processing devices to perform operations further comprising identifying a request identifier configured to index one of the relational tables.  

As per claim 17. The apparatus of claim 16, wherein at least one of the memory access commands utilizes the request identifier to access one of the relational tables to retrieve at least one linked identifier configured to index another one of the relational tables.  

Claim 17 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 18. The apparatus of claim 16, wherein the instructions are configured to cause the one or more processing devices to perform operations further comprising determining which of the relational tables stores at least one identifier for at least another one of the relational tables, which defines the links between the relational tables storing the nested data.  

Claim 18 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 19. The apparatus of claim 14, wherein the expanding memory access request identifies the relational tables storing the nested data and has a syntax that indicates the links between the relational tables storing the nested data. 

Claims 19 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 20. The apparatus of claim 14, wherein the memory system implements a relational database to store the nested data in the relational tables based on a relational model.  

Claims 20 is analogous to claim 6 and is rejected under the same rationale as indicated above.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

OBJECT-RELATIONAL BASED DATA ACCESS FOR NESTED RELATIONAL AND HIERARCHICAL DATABASES, (Mao et al., US 2010/0287208) - Mechanisms are provided for mapping objects and object relationships in an object-oriented programming language to a nested relational database


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154